NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted September 19, 2012
                                   Decided September 19, 2012

                                               Before

                             FRANK H. EASTERBROOK, Chief Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge                                 

                            DAVID F. HAMILTON, Circuit Judge

          
No. 11‐3821

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Indiana,
                                                      Hammond Division.
       v.
                                                      No. 2:09cr218‐001
ADOLPH R. YANIZ,
    Defendant‐Appellant.                              Rudy Lozano,
                                                      Judge.

                                             O R D E R

        Adolph Yaniz, a physician, prescribed and dispensed controlled substances to
customers who did not have a medical need but were willing to pay for the drugs. He also
accepted kickbacks from the owner of a medical lab that performed unnecessary diagnostic
tests ordered by Yaniz and billed to Medicare, Medicaid, and private insurers. Yaniz was
charged with fraud, taking kickbacks, and distributing controlled substances but struck a
deal allowing him to plead guilty to two counts of distributing Hydrocodone and
Alprazolam during 2008 and 2009. At that time the maximum prison term for each violation
was 5 years, 21 U.S.C. §§ 841(a)(1), (b)(1)(D), (b)(2) (2006), but Yaniz cooperated with the
government, prompting the district court to impose a total of 60 months’ imprisonment,
significantly below the guidelines sentence of 120 months (Yaniz’s unadjusted guidelines
No. 11‐3821                                                                                   Page 2

range of 135 to 168 months exceeded his statutory exposure). Yaniz filed a notice of appeal
despite having waived his right to appeal as a term of the plea agreement. His appointed
lawyer has concluded that the appeal is frivolous, however, and moves to withdraw.
See Anders v. California, 386 U.S. 738 (1967). Yaniz has not accepted our invitation to respond
to counsel’s motion. See CIR. R. 51(b).

         As his lawyer recognizes, Yaniz’s broad waiver of his right to appeal renders this
appeal frivolous. In the district court Yaniz retracted a pro se motion to withdraw his guilty
pleas, and he has told appellate counsel that he does not want to challenge his convictions
in this court. Counsel thus properly omits from his Anders brief any discussion of the plea
colloquy or the voluntariness of Yaniz’s guilty pleas. See United States v. Knox, 287 F.3d 667,
670–72 (7th Cir. 2002). And because an appeal waiver stands or falls with the guilty plea,
see, e.g., United States v. Sakellarion, 649 F.3d 634, 638–39 (7th Cir. 2011); United States v. Cole,
569 F.3d 774, 776 (7th Cir. 2009), Yaniz’s appeal waiver must be enforced.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.